In the

    United States Court of Appeals
                 For the Seventh Circuit
                     ____________________
No. 19‐1409
UNITED STATES OF AMERICA,
                                                   Plaintiff‐Appellee,
                                 v.

KEITH A. MELVIN,
                                               Defendant‐Appellant.
                     ____________________

         Appeal from the United States District Court for the
                    Central District of Illinois.
           No. 18‐CR‐30045 — Sue E. Myerscough, Judge.
                     ____________________

  ARGUED SEPTEMBER 27, 2019 — DECIDED JANUARY 24, 2020
                ____________________

    Before WOOD, Chief Judge, and KANNE and BARRETT, Cir‐
cuit Judges.
    KANNE, Circuit Judge. Keith Melvin hoped to obtain a
copy of his presentence investigation report before his sen‐
tencing hearing. But the district court ordered the probation
oﬃce not to give a copy to Melvin, who was instead allowed
only to review the report with his attorney. At his sentencing
hearing, Melvin asked for his own copy of the report, but the
district court refused his request.
2                                                     No. 19‐1409

    Melvin appeals his sentence, arguing that the district
court violated 18 U.S.C. § 3552(d) and Federal Rule of Crim‐
inal Procedure 32(e)(2) by denying him a copy of his presen‐
tence investigation report. We hold that the district court did
not violate § 3552(d), but did violate Rule 32(e)(2), which
means what it says: defendants should be given their presen‐
tence investigation report. Melvin did not receive his report,
so this was error. But because the error was harmless, we
aﬃrm his sentence.
                          I. BACKGROUND
    Keith Melvin pled guilty to possessing with intent to dis‐
tribute more than fifty grams of methamphetamine. See 21
U.S.C. § 841(a)(1), (b)(1)(A). The probation oﬃce then pre‐
pared a presentence investigation report (“PSR”) and filed it
with the court electronically. The report noted that Melvin’s
crime carried a mandatory minimum sentence of fifteen
years in prison followed by ten years of supervised release.
    The probation oﬃce also mailed Melvin’s attorney a
letter regarding the PSR, stating in part:
    At the direction of the Honorable Sue E. Myerscough, U.S.
    District Judge, the Presentence Report on Keith Melvin has
    been electronically filed. Pursuant to Judge Myerscough’s
    directive, a copy of the report has not been provided to the
    defendant and you should not provide a copy to them. You
    are responsible for reviewing the report with Mr. Melvin.

     Melvin’s attorney obeyed the district court’s directive: he
reviewed the PSR with Melvin without giving the PSR to
Melvin. Melvin’s attorney also raised four objections to the
PSR, which were resolved before the probation oﬃce issued
its revised report.
No. 19‐1409                                                    3

   At his sentencing hearing, Melvin confirmed that he re‐
viewed the PSR with his attorney. But Melvin noted that he
did not receive the report himself and asked the district
court if he could get a copy of it. Judge Myerscough denied
Melvin’s request, explaining that “[t]here is confidential in‐
formation in [the PSR] that would be harmful” to Melvin
and his family if it were made public. Melvin made no other
objections to the PSR.
    The district court sentenced Melvin to fifteen years in
prison and ten years of supervised release—the mandatory
minimum sentence for his crime.
                           II. ANALYSIS
    Melvin appeals his sentence, arguing that he should have
received his own copy of the PSR. He bases his arguments
on a statute, 18 U.S.C. § 3552(d), and Federal Rule of Crimi‐
nal Procedure 32(e)(2). We review questions of statutory in‐
terpretation and of rule interpretation de novo. See, e.g., Unit‐
ed States v. Miller, 883 F.3d 998, 1003 (7th Cir. 2018); Silva v.
City of Madison, 69 F.3d 1368, 1371 (7th Cir. 1995). But we will
not remand for a new sentencing hearing if the “error that
may have crept into the sentencing proceeding was harm‐
less.” United States v. Minhas, 850 F.3d 873, 879 (7th Cir.
2017).
   A. Requirements under the Statute and the Rule
   Melvin argues that both § 3552(d) and Rule 32(e)(2) re‐
quire that a defendant receive his PSR.
    “As with all questions of statutory interpretation, we start
with the text of the statute to ascertain its plain meaning.”
Jackson v. Blitt & Gaines, P.C., 833 F.3d 860, 863 (7th Cir.
2016). In ascertaining a statute’s plain meaning, we “must
4                                                    No. 19‐1409

look to the particular statutory language at issue, as well as
the language and design of the statute as a whole.” K Mart
Corp. v. Cartier, Inc., 486 U.S. 281, 291 (1988). Unless words
are otherwise defined, they “will be interpreted as taking
their ordinary, contemporary, common meaning.” Sandifer v.
U.S. Steel Corp., 571 U.S. 220, 227 (2014) (quoting Perrin v.
United States, 444 U.S. 37, 42 (1979)). We find words’ ordi‐
nary, contemporary, common meaning by looking at what
they meant when the statute was enacted, often by referenc‐
ing contemporary dictionaries. Jackson, 833 F.3d at 863. If the
statutory language’s plain meaning is unambiguous, our in‐
quiry ends there. See River Rd. Hotel Partners, LLC v. Amalga‐
mated Bank, 651 F.3d 642, 649 (7th Cir. 2011).
    These principles of statutory interpretation apply also to
federal rules, including the Federal Rules of Criminal Proce‐
dure. See, e.g., Pavelic & LeFlore v. Marvel Entm’t Grp., 493 U.S.
120, 123 (1989) (applying principles of statutory interpreta‐
tion to the Federal Rules of Civil Procedure); United States v.
Owen, 500 F.3d 83, 89 (2d Cir. 2007) (same, for Federal Rules
of Criminal Procedure).
    Applying these principles to the statute and to the rule in
this case, we conclude that § 3552(d) does not require de‐
fendants to receive their PSR, but Rule 32(e)(2) does impose
that requirement.
    1. Section 3552(d)
    Section 3552(d) requires the district court to “assure that
a [PSR] is disclosed to the defendant, the counsel for the de‐
fendant, and the attorney for the Government.” 18 U.S.C.
§ 3552(d) (emphasis added). Melvin argues that disclosing a
PSR to a defendant requires the district court to give the de‐
No. 19‐1409                                                            5

fendant the PSR. But this reading conflicts with the plain
meaning of “disclose.”
    When § 3552(d) was enacted in 1984,1 Black’s Law Dic‐
tionary defined “disclose” as: “[t]o bring into view by un‐
covering; to expose; to make known; to lay bare; to reveal to
knowledge; to free from secrecy or ignorance, or make
known.” Disclose, Black’s Law Dictionary (5th ed. 1979). Un‐
der this definition, disclosing information just requires mak‐
ing it known to a person; it does not demand transfer of a
document. So, the plain reading of § 3552(d) is unambigu‐
ous: the district court must assure that the contents of the
PSR are made known or revealed to the defendant, not that
the defendant actually receive the PSR.
    This reading finds reinforcement in other language in
§ 3552(d). In the very next sentence, after requiring a district
court to disclose the PSR to the defendant, § 3552(d) directs
the district court to “provide a copy of the presentence report
to the attorney for the Government.” 18 U.S.C. § 3552(d)
(emphasis added). We presume that the use of diﬀerent
words in the same statute is evidence that Congress intend‐
ed diﬀerent meanings. Abbott v. Abbott, 560 U.S. 1, 33 (2010).
If Congress wanted to require the district court to give de‐
fendants their PSRs, it could have done so by requiring the
district court to “provide a copy” of the PSR to defendants.
Instead, it chose diﬀerent language, implying that “disclos‐
ing” is not the same as “providing a copy.”


    1 Although Congress has amended § 3552(d) since its enactment, the
relevant portion of the statute remains the same. Compare Act of Oct. 12,
1984, Pub. L. No. 98–473, § 3552, 98 Stat. 1837, 1989 with 18 U.S.C.
§ 3552(d) (2012).
6                                                           No. 19‐1409

    Melvin’s case is a prime example of how “disclosing”
diﬀers from “providing a copy.” The district court explicitly
prevented Melvin from receiving his own copy of the PSR.
At the same time, Melvin’s attorney was made responsible
for reviewing the PSR with Melvin. And Melvin’s attorney
did exactly that: he discussed the contents of the PSR with
Melvin without providing him a copy. In that way, the PSR
was disclosed to Melvin, as required by § 3552(d), without
Melvin receiving his own copy.
    Because the district court ensured Melvin was aware of
the PSR’s contents, the court complied with § 3552(d). Since
§ 3552(d) does not require the district court to give Melvin
his own copy of the PSR, we must now determine whether
Rule 32(e)(2) imposes that requirement.
    2. Rule 32(e)(2)
    Rule 32(e)(2) states that “[t]he probation oﬃcer must give
the presentence report to the defendant, the defendant’s
attorney, and an attorney for the government at least 35 days
before sentencing.” Fed. R. Crim. P. 32(e)(2) (emphasis add‐
ed). The government concedes that this rule requires the
probation oﬃce to give the PSR to defendants. And our own
analysis of Rule 32(e)(2) leads us to the same conclusion.
    When Rule 32(e)(2) was amended in 2002 to include the
language at issue here,2 Black’s Law Dictionary defined
“give” as: “[t]o voluntarily transfer (property) to another
without compensation.” Give, Black’s Law Dictionary (7th
ed. 1999). In contrast to the statutory mandate to “disclose,”

    2 See Amendments to the Federal Rules of Criminal Procedure, 535 U.S.
1157, 1226 (2002); Cong. Rec., vol. 148, pt. 5, p. 6813; see also 28 U.S.C.
§ 2074.
No. 19‐1409                                                  7

the rule’s directive to “give” clearly requires the probation
oﬃce to transfer possession of the PSR to others. Specifically,
Rule 32(e)(2) unambiguously requires the probation oﬃcer
to give—that is, transfer—the PSR to not only the defend‐
ant’s attorney, but also the defendant. Under its plain mean‐
ing, the rule cannot be satisfied by giving the PSR only to the
defendant’s and government’s attorneys; the probation oﬃce
also must also give the PSR to the defendant.
    However, we understand the risk that comes with a de‐
fendant possessing a PSR in prison. A PSR will often contain
confidential information about the defendant and members
of the defendant’s family; it may also name individuals who
are cooperating with the government. This information, if it
were to become public, could be harmful to the defendant
and to others.
    Importantly, Rule 32(e)(2) does not define the contours of
a defendant’s possession of the PSR. Rule 32(e)(2) simply re‐
quires that the probation oﬃce give the PSR to the defendant
for some period of time. Accordingly, district courts have
discretion to determine where and for how long the defend‐
ant may possess the PSR, taking into consideration the spe‐
cific safety concerns in each case.
   In sum, the plain meaning of Rule 32(e)(2) requires the
probation oﬃce to give defendants their PSRs. The district
court in this case, rather than setting reasonable conditions
on possession of the PSR after it was given to the defendant,
unconditionally prohibited the probation oﬃce from giving
the PSR to Melvin. This absolute prohibition on providing
the PSR to the defendant was a violation of Rule 32. Since the
rule was violated, we must determine whether that error re‐
quires Melvin to be resentenced.
8                                                   No. 19‐1409

    B. Harmless Error
   Although we stress that district courts must adhere to
Rule 32’s requirements, we review violations of this rule for
harmless error. See, e.g., United States v. Roberge, 565 F.3d
1005, 1011 (6th Cir. 2009) (listing multiple circuits that have
reviewed violations of Rule 32 for harmless error); United
States v. Zimmer, 199 F. App’x 555, 560 (7th Cir. 2006) (re‐
viewing a violation of Rule 32(i)(3)(B) for harmless error).
Under harmless error review, we will not remand for resen‐
tencing “when we are convinced that returning the case to
the district court would result in the same sentence.” Minhas,
850 F.3d at 879–80.
    And that is the case here. We are convinced that return‐
ing this case to the district court would result in Melvin re‐
ceiving the same sentence. This is because Melvin received
the statutory minimum sentence for his oﬀense: fifteen years
in prison and ten years of supervised release. His sentence
could not be lower if he were resentenced, making this is a
classic example of harmless error. See United States v. Woods,
233 F.3d 482, 485 n.5 (7th Cir. 2000); United States v. Carr, 695
F. App’x 953, 957 (7th Cir. 2017). We therefore decline to re‐
mand for resentencing.
                         III. CONCLUSION
    By unconditionally prohibiting Melvin from being pro‐
vided (i.e. given) a copy of the PSR, the district court did not
violate 18 U.S.C. § 3552(d), though that unconditional prohi‐
bition did violate Rule 32(e)(2). Because this error was harm‐
less, we AFFIRM the district court’s judgment.